DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greg Timm (WO – 2019/133962 A1) and further in view of Ganzel (US – 2005/0231033 A1).
As per claim 1, Timm discloses Method for Conducting Test to Determine Leakage within Brake System of Automotive Vehicle comprising:
providing a pedal simulator (16, Fig: 5) having a pressure medium within a simulation chamber of the pedal simulator (As fluid is diverted into the pedal simulator 16, a simulator chamber 110 within the pedal simulator 16 will expand causing movement of a piston 112 within the pedal simulator, [0029], Fig: 5):
de-energizing a secondary three-way valve (the first and second isolation valves 30 and 32 are then de-energized to their position shown in Fig. 5., [0065], Fig: 5)
retracting a plunger to a home position within a plunger assembly to reduce boost circuit pressure to zero (The ECU 22 then actuates the motor 214 of the plunger assembly 18 to move the piston 206 rearwardly until the plunger assembly 18 is in its rest position, [0065], Fig: 5) while also monitoring pressure at an output of a fluid separator via a secondary master cylinder pressure sensor (pressure sensor 156, Fig: 5);
determining a rate of pressure reduction at the output of a fluid separator via the secondary master cylinder pressure sensor (The ECU 22 then monitors the pressure within the brake pedal unit 14, specially the secondary chamber 96, via the pressure sensor 156, [0065], Fig: 5), and
identifying a leak in at least one of a primary three-way valve and the secondary three-way valve if the rate of pressure reduction is equal to or greater than a pre- determined rate (The isolation valve test may be considered failed if the pressure within the secondary chamber 96 drops to less than a sixth predetermined pressure, such as 7 bar, for example, after a predetermined length  of time, such as 100 msec, for example, [0065], Fig: 5).
Timm discloses all the structural elements but fails to explicitly disclose monitoring pressure at an output of a fluid separator via a secondary master cylinder pressure sensor.
Genzel discloses Modular Regenerative Braking comprising:
monitoring pressure at an output of a fluid separator via a secondary master cylinder pressure sensor (an embodiment is shown for alleviating over-pressurization as a result of excess fluid (i.e., possibly due to leakage from the isolation valve 22a or 22b) being pumped from the ABS module 60 into a respective fluid separator after the piston within the respective fluid separator (24a, 24b) reaches a mechanical stop, [0050], Fig: 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Method for Conducting Test to Determine Leakage within Brake System of the Timm to include the fluid separator in which monitoring pressure at an output of a fluid separator via a secondary master cylinder pressure sensor as taught by Genzel in order to maintain the maintain the integrity and operability of the second circuit 6 and third circuit 7 of brake fluid even in the event of a malfunction or rupture of the first circuit.
As per claim 2, Timm discloses wherein a reservoir (20, Fig: 5) and a master cylinder (14, Fig: 5) of the vehicle brake system is disposed in a first module (Fig: 5) while the pedal simulator (16, Fig: 5), a simulator test valve (116, Fig: 5), and the plunger assembly (18, Fig: 5) of the vehicle brake system are disposed in a second module which is separate from the first module (Fig: 5).

As per claim 3, Timm discloses wherein the pre-determined rate is about 7 bar in 100 msec (The isolation valve test may be considered failed if the pressure within the secondary chamber 96 drops to0 less than a  sixth predetermined pressure, such as 7 bar, for example, after a predetermine length of time, such as 100msec, for example, [0065].

As per claim 4, Timm discloses wherein the step of identifying a leak in at least one of the primary and secondary three-way valves is performed via a signal transmitted from the ECU to a vehicle user interface (self-diagnostic test involves the detection of a possible leak across the first and second three-way valves 30 and 32, [0064] and [0065], Fig: 5).

As per claim 7, Timm discloses wherein the second module of the vehicle brake system houses every hydraulic valve of the vehicle brake system (via line 38 and valves 32, 62, Fig: 5).

As per claim 8, Timm discloses wherein the pressure medium is brake fluid ((Title and fig: 1-6).

As per claim 9, Timm discloses wherein the plunger assembly (18, Fig: 3-6) includes a motor (214, [0037], Fig: 2) which is actuated by an electronic control module (ECU 22, [0037], Fig: 1-2) and the motor causes the plunger in the plunger assembly to cycle within a first pressure chamber in the plunger assembly (function of plunger assembly, [0037] – [0042]

As per claim 10, Timm discloses wherein the primary three-way valve (30, Fig: 5) is in fluid communication with a second wheel brake (12a, 12b, Fig: 5) and a third brake while the secondary three-way valve (32, Fig: 5) is in fluid communication with a first wheel brake and a fourth wheel brake (12d, 12c, Fig: 5).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose energizing a pumping valve, the secondary three-way valve, and a plurality of apply valves disposed in the second module;
energizing a simulator valve to enable bi-directional flow of pressure medium within the simulator valve;
applying and retracting the plunger in the plunger assembly while keeping the simulator valve energized, until pressure within a second output pressure chamber of the master cylinder reaches @ pre-determined level:
de-energizing the simulator valve while completing the stroke of the plunger in the plunger assembly once pressure in the second output pressure chamber of the master cylinder reaches the predetermined level.
Claim 6 depend on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Spieker (US – 2018/0118183 A1),
B: Feigel (US – 2015/0224972 A1),
C: Ganzel (US – 2009/0077963 A1), and
D: Ganzel (US – 2008/0284242 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657